Case 1:17-cv-01789-DLC Document 469 Filed 10/01/19 Page 1of5
Case 1:17-cv-01789-DLC Document 465 Filed 09/30/19 Pagei1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE
COMMISSION, 17-CV-1789 (DLC)

Plaintiff,

 

 

OP OVERLY
¥. Us eO tas ¥

LEK SECURITIES CORPORATION, et
al,

 
 

 

 

OL | 20V4

Defendants.

 

 

 

 

 

 

 

 

 

 

FINAL JUDGMENT AS TO DEFENDANT
SAMUEL LEK

The Securities and Exchange Commission (“SEC” or “Commission”) having filed a
Complaint and Defendant Samuel Lek (“Defendant” or “Sam Lek”) having entered a general
appearance; consented to the Court’s jurisdiction over Defendant and the subject matter of this
action; consented to entry of this Final Judgment; waived findings of fact and conclusions of
law; and waived any right to appeal from this Final Judgment; and Defendant having admitted
the facts set forth in the Consent of Samuel Lek:

1.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant Sam Lek is
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5
promulgated thereunder [17 C.F.R, § 240.10b-5], by using any means or instrumentality of
interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

|

 

 
Case 1:17-cv-01789-DLC Document 469 Filed 10/01/19 Page 2 of 5
Case 1:17-cv-01789-DLC Document 465 Filed 09/30/19 Page 2 of 5

(a) to employ any device, scheme, or artifice to defraud;

(b) to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

(c) to engage in any act, practice, or course of business which operates or would
operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in {a).

Il,

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
Sam Lek is permanently restrained and enjoined from violating Section 17(a) of the Securities
Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the
use of any means or instruments of transportation or communication in interstate commerce or
by use of the mails, directly or indirectly:

(a) to employ any device, scheme, or artifice to defraud;

(b) to obtain money or property by means of any untrue statement of a material fact

or any omission of a material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading;

Or
Case 1:17-cv-01789-DLC Document 469 Filed 10/01/19 Page 3of5
Case 1:17-cv-01789-DLC Document 465 Filed 09/30/19 Page 3 of 5

(c) to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

IT.

IT 1S HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
Sam Lek is permanently restrained and enjoined from violating Section 9(a)(2) of the Exchange
Act [15 U.S.C. § 78i(a)(2)], directly or indirectly, by the use of the mails or any means or
instrumentality of interstate commerce, or of any facility of any national securities exchange, or
for any member of a national securities exchange to:

effect, alone or with one (1) or more other persons, a series of transactions in
any security registered on a national securities exchange, any security not so
registered, or in connection with any security-based swap or security-based swap
agreement with respect to such security creating actual or apparent active trading
in such security, or raising or depressing the price of such security, for the
purpose of inducing the purchase or sale of such security by others.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
Case 1:17-cv-01789-DLC Document 469 Filed 10/01/19 Page 4of5
Case 1':17-cv-01789-DLC Document 465 Filed 09/30/19 Page 4 of5

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).
IV.
(TIS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
Sam Lek is liable for a civil penalty in the amount of $420,000 pursuant to Section 21(d) of the
Exchange Act. Defendant shall satisfy this obligation by paying $420,000 to the Securities and
Exchange Commission within 30 days after entry of this Final Judgment.

Defendant may transmit payment electronically to the Commission, which will provide
detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
from a bank account via Pay.gov through the SEC website at
http:/Awww.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank
cashier’s check, or United States postal money order payable to the Securities and Exchange
Commission, which shall be delivered or mailed to

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OIk 73169
and shall be accompanied by a letter identifying the case title, civil action number, and name of
this Court; Sam Lek as a defendant in this action; and specifying that payment is made pursuant
to this Final Judgment.

Defendant shall simultaneously transmit photocopies of evidence of payment and case
identifying information to the Commission’s counsel in this action. By making this payment,
Defendant relinquishes al! legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.
Case 1:17-cv-01789-DLC Document 469 Filed 10/01/19 Page5of5
Case 1:17-cv-01789-DLC Document 465 Filed 09/30/19 Page 5 of 5

The Commission may enforce the Court’s judgment for a civil penalty by moving for
civil contempt (and/or through other collection procedures authorized by law) at any time after
30 days following entry of this Final Judgment. Defendant shall pay post judgment interest on
any delinquent amounts pursuant to 28 U.S.C. § 1961.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of
exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C, $523, the
allegations in the complaint are true and admitted by Defendant, and further, any debt for
disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this
Final Judgment or any other judgment, order, consent order, decree or settlement agreement
entered in connection with this proceeding, is a debt for the violation by Defendant of the federal
securities laws or any regulation or order issued under such laws, as set forth in Section
§23(a)(19) of the Bankruptcy Code, 11 U.S.C, §523(a)(19).

Vv.

ITIS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.
VI.
There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

Dated: » alin 2, 2019 :
: Vu.

UNITED SHATES DISTRICT JUDGE
i

 
